Citation Nr: 1511197	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder prior to November 6, 2012, and in excess of 50 percent since that date.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from February 1997 to April 2006.  

This matter is on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the period prior to January 18, 2011, the Veteran's psychiatric symptoms have been characterized by depression and irritability; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

2. For the period since January 18, 2011, the Veteran's psychiatric symptoms have been characterized by avoidance, irritability and some auditory hallucinations; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to January 18, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for an initial rating 50 percent rating, but no more, for an acquired psychiatric disorder for the period from January 18, 2011 to November 6, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2014).

3.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since November 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a June 2011 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder, but he has since disagreed with the assigned rating.  For the period on appeal prior to November 6, 2012, a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  

In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as (for example only) flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2014).

Based on the evidence of record, the Board determines that a rating in excess of 30 percent is not warranted, but only for the period prior to January 18, 2011.  As an initial matter, while there is evidence of some psychiatric symptoms, including some specifically listed in the general rating formula, the symptoms are not so severe such that a 50 percent rating is for application.  For example, at a psychiatric evaluation in March 2010, the Veteran appeared well groomed, and was cooperative.  His speech was normal in rate and volume and, while his affect was somewhat blunted, his thought process was linear and coherent.  His thought content was normal and his judgment was fair.  There were no indications of suicidal or homicidal ideation.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent prior to January 18, 2011.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment or impaired abstract thinking have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder has some impact on his social functioning (it is important for Veteran to understand that if it did not, there would be no basis for a compensable evaluation, let alone a 30% evaluation).  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted on these types of symptoms prior to January 18, 2011.  Specifically, at his psychiatric evaluation in March 2010, he indicated that he was engaged to a woman with children, and that he also had young children of his own, whom he sees periodically and maintains some relationship with them.  He also indicated that he was employed and was looking for "better options," which included attending school.  The fact that he maintains these close relationships and appears to be relatively steady in his employment indicates to the Board that his functioning is not so restricted that a rating in excess of 30 percent is warranted prior to January 18, 2011.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);  see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  For the period prior to January 18, 2011, the Veteran's GAF score was measured on only one occasion, in March 2010, where it was 69.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Here, the Board finds that a GAF score in the range of 61 to 70 is consistent with the symptoms the Veteran displayed.  Such mild symptoms do not warrant a rating in excess of 30 percent.  Therefore, for these reasons, a rating in excess of 30 percent is not warranted prior to January 18, 2011.  

Next, in a February 2013 rating decision, the Veteran's disability rating was increased to 50 percent, effective November 6, 2012.  However, based on the symptoms shown at a VA examination on January 18, 2011, the Board determines that a 50 percent is warranted from the date of this examination.  Specifically, at that time, he was observed to experience panic attacks approximately once a week and he stated that he experienced auditory hallucinations.  While many symptoms have remained relatively mild, the presence of panic attacks and hallucinations is sufficient that a 50 percent rating is warranted for this period on appeal.  Evidence prior to that time would simply provide more evidence against this claim. 

However, a rating in excess of 50 percent is not warranted for any part of the period on appeal since January 18, 2011.  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2014)

First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  For example, at his VA examination in January 2011, although he stated that he "occasionally gets kinesthetic hallucinations hearing someone call his name or seeing casualties," these symptoms were mild.  Upon examination, while his affect and mood showed a "disturbance of motivation and mood," he was fully oriented, and his appearance was appropriate.  While there was some psychomotor retardation, it was mild, and his speech was within normal limits.  While he did state that he experienced panic attacks once per week, there was no indication that it was "near continuous."  

At a VA examination in November 2012, there was no impairment of thought process or communication, nor were there indications of delusions or hallucinations.  
His eye contact was good and his behavior appropriate throughout the session.  He denied any suicidal or homicidal ideation, and indicated the ability to maintain at least minimal personal hygiene.  He was oriented to person, place and time.  Although there was some evidence of cognitive deficit in intermediate memory, these deficits appeared mild.  His rate of speech was within normal limits and logical, and there were no loose associations or flight of ideas noted. 

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  Indeed, many of these objective symptoms have not been shown.  While it is true that some hallucinations and impaired cognitive skills was observed, these symptoms alone are insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.

Moreover, the Board does not find other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  Specifically, at his VA examination in January 2011, the Veteran stated that his relationship with his siblings was good, and his relationship with his current girlfriend is also good.  At his VA examination in November 2012, he stated that he avoids crowds, but that these symptoms had been improving.  However, he also stated that he was currently married, and that their relationship was food.  While he stated that he "occasionally socializes," he appears to maintain a close network of friends.  

As for the Veteran's GAF scores, his scores have ranged from 62 (in January 2011) to 55 (in November 2012).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Here, the Board finds that GAF scores in the range of 51-60 are more consistent with the symptoms the Veteran displayed.  While some symptoms such as hallucinations were noted on one occasion, other "serious" symptoms have not been noted.  Therefore, for these reasons, a rating in excess of 50 percent is not warranted since January 18, 2011.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disability is worse than the ratings he currently receives.  For example, at his hearing before the Board in August 2014, he specifically discussed episodes of irritability and outbursts.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  In this regard, while there is evidence that supports this claim, it is equally important for the Veteran to understand that there is significant evidence against the 50% finding, let alone a higher rating. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 50 percent rating, but no more, is warranted for the period since January 18, 2011, but a rating in excess of 30 percent prior to that date is not warranted.  The appeal is denied to this extent. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran has disagreed with the initially assigned rating, and no further notice is required in these instances.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder for the period prior to January 18, 2011, is denied.  

An initial rating 50 percent rating, but no more, for an acquired psychiatric disorder for the period from January 18, 2011 to November 6, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since November 6, 2012, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


